DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, and 12-20 of U.S. Patent No. 10,496,103. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application are anticipated by the invention variously stipulated by the claims of the ‘103 patent.
With respect to claim 1 of the instant application, claim 1 of the ‘103 patent stipulates a system for guiding a mobile platform in an unmapped area (lines 1-2), the system including: a mobile platform (line 3); a sensory interface coupling to one or more sensors including at least some visual sensors and at least some inertial sensors including at least a motion detector (lines 4-6), wherein the one or more sensors are configured to sense one or more of position, motion or environment of the mobile platform (lines 7-9); a processor coupled to the sensory interface and the mobile platform to provide guidance and control (lines 10-11), and further coupled to a computer readable storage medium storing computer instructions configured for performing (lines 12-14): maintaining a set of time dependent tracking states that include: (i) a pose and (ii) one or more frames of sensor readings including at least some frames from visual sensors (lines 15-18) wherein at least some frames include sets of 2D feature points located using image information from the visual sensors (lines 18-20); wherein each frame of sensor readings can include sensory information received from any one of a plurality of sensors available to the mobile platform (lines 21-23); selecting two or more tracking states from the set of time dependent tracking states (lines 24-25); detecting when one or more visual sensors has failed or is not updating or is insufficiently updating and whenever one or more visual sensors has failed or is not updating or is insufficiently updating, using the motion detector to control pose estimation (lines 26-30) by tracking a set of inertial readings from the motion detector, using variance obtained for a plurality of dimensions in the set of inertial readings (lines 31-34); updating current poses for at least two of the tracking states within the set of time dependent tracking states based upon the set of inertial readings from the motion detector as tracked (lines 51-54); and guiding the mobile platform using at least one of the updated current poses determined for the at least two tracking states (lines 55-56). In addition, claim 1 of the ‘103 patent further stipulates that tracking inertial readings using variance obtained for a plurality of dimensions in the set of inertial readings further includes: obtaining a computed variance for each dimension of a total of 3 dimensions of the set of inertial readings (lines 33-34); determining whether the mobile platform is moving or at rest based upon the variance computed (lines 34-36); and whenever the mobile platform is determined to be moving, performing extended Kalman filtering on a set of time dependent tracking states to determine pose information from the set of time dependent tracking states (lines 36-41) and whenever the mobile platform is determined to be static providing a computed pose whenever the mobile platform is determined to be at rest (lines 41-43), as further required by claim 2 of the instant application; and that the computed pose is determined by selectively performing at least one of (lines 44-45): (i) propagating a zero velocity applied to location information of the pose and change orientation information determined for the mobile platform (lines 46-48); and (ii) adding a noise factor to a previous pose (line 50), as further set forth by claim 3 of the instant application.
Similarly, with respect to claim 19 of the instant application, claim 19 of the ‘103 patent stipulates a non-transitory computer readable medium having instructions stored thereon for performing a method of guiding a mobile platform in an unmapped area and without producing a map of the unmapped area (lines 1-4), including: maintaining a set of time dependent tracking states that include: (i) a pose and (ii) one or more frames of sensor readings including at least some frames from visual sensors (lines 5-8) wherein at least some frames include sets of 2D feature points located using image information from the visual sensors (lines 8-10); wherein each frame of sensor readings can include sensory information received from any one of a plurality of sensors available to the mobile platform (lines 11-13); selecting two or more tracking states from the set of time dependent tracking states (lines 14-15); detecting when one or more visual sensors has failed or is not updating or is insufficiently updating and whenever one or more visual sensors has failed or is not updating or is insufficiently updating, using a motion detector to control pose estimation (lines 16-20) by tracking a set of inertial readings from the motion detector, using variance obtained for a plurality of dimensions in the set of inertial readings (lines 21-24); updating current poses for at least two of the two or more tracking states within the set of time dependent tracking states based upon the set of inertial readings from the motion detector as tracked (lines 41-44); and guiding the mobile platform using at least one of the updated current poses determined for the at least two tracking states (lines 45-46).
Additionally, with respect to claim 20 of the instant application, claim 20 of the ‘103 patent stipulates a method of guiding a mobile platform in an unmapped area (lines 1-2), including: maintaining a set of time dependent tracking states that include: (i) a pose and (ii) one or more frames of sensor readings including at least some frames from visual sensors (lines 3-6) wherein at least some frames include sets of 2D feature points located using image information from the visual sensors (lines 6-8); wherein each frame of sensor readings can include sensory information received from any one of a plurality of sensors available to the mobile platform (lines 9-11); selecting two or more tracking states from the set of time dependent tracking states (lines 12-13); detecting when one or more visual sensors has failed or is not updating or is insufficiently updating and whenever one or more visual sensors has failed or is not updating or is insufficiently updating, using a motion detector to control pose estimation (lines 14-18) by tracking a set of inertial readings from the motion detector, using variance obtained for a plurality of dimensions in the set of inertial readings (lines 19-22); updating current poses for at least two of the two or more tracking states within the set of time dependent tracking states based upon the set of inertial readings from the motion detector as tracked (lines 39-42); and guiding the mobile platform using at least one of the updated current poses determined for the at least two tracking states (lines 43-44).
Finally, dependent claims 2-8, 10, and 12-18 of the ‘103 patent variously stipulate substantially identical additional limitations as variously defined by corresponding dependent claims 4-10, 11, and 12-18 of the instant application, so that these claims of the instant application are also anticipated by the invention stipulated by the claims of the ‘103 patent.







Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, and 13-21 of U.S. Patent No. 10,983,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application are anticipated by the invention variously stipulated by the claims of the ‘527 patent.
With respect to claim 1 of the instant application, claim 1 of the ‘527 patent stipulates a system for guiding a mobile platform in an unmapped area (lines 1-2), the system including: a mobile platform (line 3); a sensory interface coupling to one or more sensors including at least some visual sensors and at least some inertial sensors including at least a motion detector (lines 4-6), wherein the one or more sensors are configured to sense one or more of position, motion or environment of the mobile platform (lines 7-9); a processor coupled to the sensory interface and the mobile platform to provide guidance and control, and further coupled to a computer readable storage medium storing computer instructions configured for performing (lines 10-14): maintaining a set of time dependent tracking states that include: (i) a pose and (ii) one or more frames of sensor readings including at least some frames from visual sensors (lines 15-18) wherein at least some frames include sets of 2D feature points located using image information from the visual sensors (lines 18-20); wherein each frame of sensor readings can include sensory information received from any one of a plurality of sensors available to the mobile platform (lines 21-23); selecting two or more tracking states from the set of time dependent tracking states (lines 24-25); detecting when one or more visual sensors has failed or is not updating or is insufficiently updating and whenever one or more visual sensors has failed or is not updating or is insufficiently updating, using the motion detector to control pose estimation by tracking a set of inertial readings from the motion detector (lines 26-31), using variance obtained for a plurality of dimensions in the set of inertial readings (lines 32-33); updating current poses for at least two of the tracking states within the set of time dependent tracking states based upon the set of inertial readings from the motion detector as tracked (lines 43-46); and guiding the mobile platform using at least one of the updated current poses determined for the at least two tracking states (lines 47-48). In addition, claim 1 of the ‘527 patent further stipulates that tracking inertial readings using variance obtained for a plurality of dimensions in the set of inertial readings further includes: obtaining a computed variance for each dimension of a total of 3 dimensions of the set of inertial readings (lines 32-33); determining whether the mobile platform is moving or at rest based upon the variance computed (lines 33-35); and whenever the mobile platform is determined to be moving, performing extended Kalman filtering on a set of time dependent tracking states to determine pose information from the set of time dependent tracking states and whenever the mobile platform is determined to be static providing a computed pose whenever the mobile platform is determined to be at rest (lines 35-42), as further required by claim 2 of the instant application.
Similarly, with respect to claim 19 of the instant application, claim 20 of the ‘527 patent stipulates a non-transitory computer readable medium having instructions stored thereon for performing a method of guiding a mobile platform in an unmapped area and without producing a map of the unmapped area, including (lines 1-4): maintaining a set of time dependent tracking states that include: (i) a pose and (ii) one or more frames of sensor readings including at least some frames from visual sensors (lines 5-8) wherein at least some frames include sets of 2D feature points located using image information from the visual sensors (lines 8-10); wherein each frame of sensor readings can include sensory information received from any one of a plurality of sensors available to the mobile platform (lines 11-13); selecting two or more tracking states from the set of time dependent tracking states (lines 14-15); detecting when one or more visual sensors has failed or is not updating or is insufficiently updating and whenever one or more visual sensors has failed or is not updating or is insufficiently updating, using a motion detector to control pose estimation by tracking a set of inertial readings from the motion detector (lines 16-21), using variance obtained for a plurality of dimensions in the set of inertial readings (lines 22-23); updating current poses for at least two of the two or more tracking states within the set of time dependent tracking states based upon the set of inertial readings from the motion detector as tracked (lines 33-36); and guiding the mobile platform using at least one of the updated current poses determined for the at least two tracking states (lines 37-38).
Furthermore, with respect to claim 20 of the instant application, claim 21 of the ‘527 patent stipulates a method of guiding a mobile platform in an unmapped area, including (lines 1-2): maintaining a set of time dependent tracking states that include: (i) a pose and (ii) one or more frames of sensor readings including at least some frames from visual sensors (lines 3-6) wherein at least some frames include sets of 2D feature points located using image information from the visual sensors (lines 6-8); wherein each frame of sensor readings can include sensory information received from any one of a plurality of sensors available to the mobile platform (lines 9-11); selecting two or more tracking states from the set of time dependent tracking states (lines 12-13); detecting when one or more visual sensors has failed or is not updating or is insufficiently updating and whenever one or more visual sensors has failed or is not updating or is insufficiently updating, using a motion detector to control pose estimation by tracking a set of inertial readings from the motion detector (lines 14-19), using variance obtained for a plurality of dimensions in the set of inertial readings (lines 20-21); updating current poses for at least two of the two or more tracking states within the set of time dependent tracking states based upon the set of inertial readings from the motion detector as tracked (lines 31-34); and guiding the mobile platform using at least one of the updated current poses determined for the at least two tracking states (lines 35-36).
Finally, dependent claims 2-9, 11, and 13-19 of the ‘527 patent variously stipulate substantially identical additional limitations as variously defined by corresponding dependent claims 3-10, 11, and 12-18 of the instant application, so that these claims of the instant application are also anticipated by the invention stipulated by the claims of the ‘527 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Romanov et al. teaches a mobile platform that uses a plurality of sensors to track its position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
20 October 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665